Willson, Judge.
Our conclusion, upon an examination of the evidence, is that the proof is not evident that the applicant is guilty of murder in the first degree, and that he is entitled to bail, and that the sum of four thousand dollars is a reasonable amount of bail to require of him. Wherefore the judgment of the court below denying applicant bail is reversed, and he is now granted bail in the sum of four thousand dollars, and the sheriff of Gaudalupe county, or other officer having applicant in custody, will release him upon his giving good and sufficient bail in said amount in accordance with the provisions of the law governing in such cases.

Ordered accordingly.